NORTONI, J.
(after stating the facts). — 1. One of the ancient and familiar maxims of equity jurisprudence is that “he who comes into equity must come with clean hands.” The maxim has been otherwise stated: “Who does iniquity shall not have equity.” [Bleakley’s Appeal, 66 Pa. St. 187; Hershey v. Weiting, 14 Wright, 244-5; 50 Pa. St. 240; Millington v. Hill, Fontaine & Co., 47 Ark. 311.] “They must come with clean hands, with a conscionable regard for the rights of others, ready to do equity on their part, and seeking only equity at the hands of the court.” [McVey v. Brendel, 144 Pa. St. 235-249.] And in discussing this salutary principle, it is said: “Generally when a party seeking the intervention of equity has been attemping to secure his ends by means resembling those which he seeks to enjoin he will be denied relief.” [11 Amer. and En. Ency. Law (2 Ed.), 163.] In Sinsheimer v. United Garment Workers, 77 Hun 215-218, it is said by the Supreme Court of New York:
“It.is a familiar principle iñ equity that the plaintiff must come into court with clean hands. Under the circumstances disclosed by the papers in this case, if the defendants were guilty of any violation of law, the plaintiffs were certainly equally implicated, and under this condition of affairs it is difficult to see how they would have a right to the intervention of a court of equity. In dealing with questions of this nature the court should be studious to see that the rights of all parties are protected; and that the forms of law should not be permitted to be used on behalf of one party against another, When the party seeking the intervention of the court has been endeavoring to secure his ends by means similar to those which he seeks to enjoin on the part of his antagonist.”
2. The principles of equity identical with the principles of justice and truth as they are, are applied by a court of conscience on the status of the case and the parties as they are revealed at the time the relief is admin*550istered by decree, rather than at the date of the institution of the suit, inasmuch as by virtue of these wholesome principles, arise the conditions which are imposed by the court “as the price of the decree it gives,” and if unfavorable circumstances have arisen by the wrongful conduct of the parties during the pendency of the suit, the court will take such circumstances into account at the final reckoning and dispose of the controversy by ascertaining the then existing equities of the case and dispose of the same in “the form and frame of the orders and decrees, both interlocutory and final, whereby equitable terms are imposed as a condition precedent to equitable relief granted,” if any be granted. [Whalen v. Reilley et al., 61 Mo. 565-570.]
Prom the principles enunciated, it appears that whatever may have been the rights of the defendants in error to the relief prayed for at the time of the filing of the bill and at the time of the trial of the interrogatories by jury at the June term, 1903, it was the duty of the court to be guided on the final hearing by the principles of equity as they were invoked by the changed conditions appearing from the uncontradicted evidence then ad: duced, and to have entered its decree in accordance with the facts then developed and the equitable principles applicable thereto.
It is palpable that the defendants in error, by their unwarranted intrusion in cutting the wire and disconnecting the plaintiffs in error from the main telephone line during the pendency of the suit and thus assuming to themselves without warrant, authority to acquire by force of arms the relief which they had prayed the court by their bill to' grant, placed themselves as much beyond the pale of conscionable conduct as had plaintiffs in error by their acts complained of in the bill. Indeed, it is true that plaintiffs in error were the first wrongdoers, but the doctrine that a prior wrong on the part of one will justify a subsequent wrong on the part of the other certainly can have no countenance in a court of equity *551where the principles that “he who seeks equity must do equity” and “he who1 seeks equity must come with clean hands,” guide and direct the chancellor. It is manifest from the record that the cause of the defendants in error became polluted during the pendency of the suit with the same character of wrongful conduct toward the rights of the plaintiffs in error as had the cause of the plaintiffs in error been polluted by the prior misconduct on their part, and the cause of the defendants in error having thus become soiled with their own iniquity, they could have no equity. It therefore appears to the court from the uncontroverted evidence adduced at the final hearing, that there was no equity in the case of the defendants in error at the time of the decree, and the relief should have been denied.
For the reasons given, the judgment is reversed, the-, injunction dissolved and the bill dismissed.
Bland, P. J., and Qoo.de, J., concur.